UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4239
ANTONIO ESTRADA PRECIADO, a/k/a
Antonio Estrada,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-174)

                      Submitted: May 29, 2002

                      Decided: June 17, 2002

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Charles H. Harp, II, Lexington, North Carolina for Appellant. Benja-
min H. White, Jr., United States Attorney, Steven H. Levin, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. PRECIADO
                             OPINION

PER CURIAM:

   Antonio Estrada Preciado pleaded guilty to conspiracy with intent
to distribute cocaine and was sentenced to 120 months in prison. His
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious issues for
appeal. Preciado has filed a pro se supplemental brief raising several
issues. We affirm.

   In accordance with Anders, we have reviewed the entire record in
this case and find no error. First, there was no violation of Apprendi
v. New Jersey, 530 U.S. 466 (2000). The indictment charged Preciado
with a definite quantity of drugs (in excess of five kilograms of
cocaine), Preciado conceded in his plea agreement and at his Fed. R.
Crim. P. 11 hearing that he was responsible for this quantity of drugs,
he admitted at the Rule 11 proceeding that he understood that the
Government would have to prove beyond a reasonable doubt that he
was responsible for in excess of five kilograms of cocaine, and the
Government could easily have met its burden of proof at trial. Pre-
ciado therefore was subject to the statutory minimum of ten years, see
21 U.S.C.A. § 841(b)(1)(A) (West Supp. 2001), and neither his con-
viction nor his ten-year sentence violated Apprendi.

   We further find that Preciado’s plea was knowing and voluntary.
Contrary to his assertion, he received a three-level reduction in his
offense level for acceptance of responsibility, as contemplated by his
plea agreement. Finally, because ineffective assistance of counsel
does not conclusively appear on the face of the record, we decline to
review this claim. See United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no reversible error. We therefore affirm.
This Court requires that counsel inform his client in writing of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, counsel may move
in this court for leave to withdraw from representation. Counsel’s
                     UNITED STATES v. PRECIADO                      3
motion must state that a copy of the motion was served on his client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before us and argument
would not aid the decisional process.

                                                         AFFIRMED